 In the Matter of AMERICAN NUMBERING MACHINE COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT #15Case No. C-592.-Decided December 13, 1938Numbering Machine Manufaeturang Industry-Unit Appropriate for CollectiveBargaining:production employees,including porters.working foremen, andworking forela,dies,excluding supervisory officials and clerical or office em-ployees;agreed to by allparties-Representatives:proof of choice:signedunion membership application cards ; membership in union ; revocation of unionmembership subsequent to refusal to bargain collectively of no effect whencaused by unfair labor practices-CollectiveBargaining:refusal to contract,despitewillingness to negotiate, with union;attempts to bargain with em-ployees individually;employer ordered, upon request,to enter into agreementwithunion-Company-Dominated Union.domination of and interference withformation and administration;support ; disestablished,as agency for collectivebargaining;"yellow dog"contracts:discontinuanceordered-Discri nination:lay-offs for union membership and activity;charges of,not sustained as tofour persons,sustained as to fivepersons-Reinstatement Ordered-Back Pay:awarded; monies received by employees for work performed upon Federal,State,county, municipal,or other work-relief projects to be deducted and paidover to agency which supplied funds for said projects.Mr. RichardJ.Hickey,for the Board.Kotzen,Mann ct Siegel,byMr. AbrahamMann,of NewYork City,for the respondent.Mr. AlfredPeabodyandMr. John T. Sullivan,of NewYork City,for the Union.Mr. Robert Kramer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalAssociation of Machinists, District #15, herein called the Union, theNational Labor Relations Board, herein called the -Board, by ElilloreM. Herrick, Regional Director for the Second Region (New YorkCity), issued its complaint, dated December 30, 1937, againstAmerican Numbering Machine Company, Brooklyn, New York,herein called the respondent, alleging that the respondent had en-10 N. L. R. B., No. 40.536 DECISIONS AND ORDERS_537gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and of notice of ahearing, to be held on January 7, 1938, at New York City, were dulyserved upon the respondent, the Union, and the Collective Bargain-ing Committee of the Employees of American Numbering MachineCompany, herein called the Employees Committee.On January 6,1938, the Regional Director issued and duly served upon all theparties a notice that the hearing had been postponed to be continuedupon 2 days' notice.On January 28, 1938, the Regional Directorissued and duly served upon all the parties an amended notice ofhearing, specifying that the hearing would be held on February 3,1938.In respect of the unfair labor practices, the complaint alleged insubstance (1) that on or about October 7, 1937, and thereafter therespondent refused to bargain collectively with the Union as theexclusive representative of the respondent's employees in its plant,said employees constituting an appropriate bargaining unit; (2) thaton or about September 23, 1937, the respondent initiated, formed,and sponsored a labor organization of its employees known as theCollectiveBargaining Committee of the Employees of AmericanNumbering Machine Company, whose administration the respondentthereafter dominated, interfered with, and contributed support to ;(3) that on or about November 5, 1937, the respondent dischargedand thereafter refused to reinstate Isabella Reinhart, Ernest Pfann-schmidt,ElizabethLanci,RichardDavis,WilliamKeim, JohnRoschke, Catherine Healy, John O'Rourke, Madeline Elsasser, LouisMuraro,William Haake, and Robert Grauer, employees of the re-spondent, and on or about November 12, 1937, discharged and there-after refused to reinstate Edward Kitt, Edward Ruter,l H. A. Follett,and Jacob Schlapp, employees of respondent, for the reason thatthey had joined and assisted the Union and had engaged in con-certed activities with other employees of the respondent for the pur-pose of collective bargaining and other mutual aid and protection';and (4) that by the above and various other acts, such as warningand urging its employees to refrain from becoming or remainingmembers of the Union, threatening them with discharge for so doing,forcing them to sign individual contracts of employment purportedlynegotiated through the Employees Committee, and keeping undersurveillance the meetings of the union members in its employ, therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them by Section 7 of the Act.1The complaint alleged that Ruter was reinstated 3 weeks later. 538NATIONAL LABOR RELATIONS BOARDThe respondent filed an answer, dated January 5, 1938, denyingthat it was engaged in interstate commerce within the meaning ofthe Act and that it had engaged in the alleged unfair labor practices,and stating affirmatively that the Union had no members or adher-ents among its employees and therefore had no authority to filecharges under the Act; that the complaint was defective becausethe original charge was not annexed thereto, and that the amendedcharge which was annexed thereto was defective in that it did notcontain a clear, concise statement of the facts constituting the unfairlabor practices and did not state the names of the individualsinvolved in the allegations of the charge.Pursuant to the amended notice, a hearing was held at New YorkCity on February 3, 4, 5, 7, 8, 9, 10, 11, and 14, 1938, before HughMcCarthy, duly designated as Trial Examiner by the Board.TheBoard and the respondent were represented by counsel; the Unionwas represented by its business representative and its organizer;and all participated in the hearing.The Employees Committee didnot appear at the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to produce evidence bearing uponthe issues was afforded all the parties.At the commencement of the hearing the respondent objected tothe introduction in evidence of the complaint on the ground thatthe amended, and not the original, charge was attached thereto.TheTrialExaminer overruled this objection.The ruling is herebyaffirmed.During the hearing, the respondent filed a written appli-cation for the issuance of two subpenas to Sperry Gyroscope Cor-poration and Intertype Corporation for the employment applicationsofWilliam Haake, one of the persons alleged to have been discrimi-natorily discharged by the respondent.The Trial Examiner referredthis application to the Board, which on February 7,1938, ordered thatthe application be denied.At the close of the presentation of theBoard's case and at the close of the hearing the respondent movedthat the entire complaint be dismissed on the ground that no evidencehad been adduced to sustain the allegations.The Trial Examinerdenied these motions.The ruling is hereby affirmed.At the closeof the presentation of the Board's case, counsel for the Board movedto dismiss the complaint in so far as it alleged that Ernest Pfann-schmidt,ElizabethLanci,RichardDavis,LouisMuraro, JohnO'Rourke, Catherine Healy, and Robert Grauer had been discrimi-natorily discharged inasmuch as they had not appeared at the hear-ing and no evidence had been offered with respect to discriminationin their cases.The Trial Examiner granted this motion.The rulingishereby affirmed.At the close of the hearing the respondentmoved to dismiss the complaint in so far as it alleged that H.- A:Follett and John Roschke had been discriminatorily discharged, DECISIONS AND ORDERS539inasmuch as they did not desire reinstatement.The respondent alsomoved to dismiss the complaint in so far as it alleged that the,respondent had formed and dominated the Employees Committee,on the ground that the Employees Committee had never been madea party to, or appeared in, this proceeding.The Trial Examiner'denied these motions.The rulings are hereby affirmed.During thecourse of the hearing the Trial Examiner made a number of rulingson other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On April 22, 1938, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the respondent and theUnion, finding that the respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8 (1), (2),(3), and (5) and Section 2 (6) and (7) of the Act.He recommendedthat the respondent cease and desist from its unfair labor practices;that upon request it bargain with the Union as the exclusive repre-sentative of its employees; that it offer full reinstatement with backpay to seven named employees; that it offer H. A. Follett and JohnRoschke back pay; and that it personally inform each employee whohad entered into an individual contract of employment with it thatsuch contract would in no manner be enforced or attempted to beenforced.The respondent filed exceptions, dated May 12, 1938, to the Inter-mediate Report.The parties, although accorded an opportunity fororal argument before the Board, made no request therefor.TheBoard has reviewed all the exceptions to the Intermediate Report,and finds them without merit except as they are consistent with thefindings, conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe respondent is a New York corporation engaged in the produc-.tion, distribution, and sale of three types of numbering machines-hand, typographic, and engraving. Its principal office and manufac-turing plant are in Brooklyn, New York. Thirty-five per cent of itsannual purchases of raw materials, mainly steel, valued at $5,589,are shipped to the respondent from points outside the State of NewYork, and the respondent ships 85 per cent of its annual output,valued at $160,534, to points outside the State of New York.Therespondent is one of four companies, all located in Brooklyn, NewYork, which control the entire numbering-machine business of the 540NATIONAL LABOR RELATIONS BOARDUnited States.Approximately 300 workers are engaged in this in-dustry, of whom the respondent employs about 90.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District #15, which filed.the charges upon which the complaint is based, is a labor organiza-tion affiliated with the American Federation of Labor. It admitstomembership all the production employees of the respondent, in-cluding porters,working foremen, and working foreladies, butexcluding supervisory officials and clerical or office employees.The Collective Bargaining Committee of the Employees of Ameri-can Numbering Machine Company is an unaffiliated labor organiza-tion admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively; and the Collective Bargain-ing Committee of the American Numbering Machine Company1.The appropriate unitThe complaint alleged that all the machinists, assemblers, machineoperators, tool and die workers, and instrument. and experimentalworkers of the respondent, exclusive of supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining.The Union admits to membership all the production employees ofthe respondent, including porters, working foremen, and workingforeladies, but excluding supervisory officials and clerical or officeemployees.At the hearing all parties agreed that such employeesconstituted an appropriate bargaining unit.This is a normal indus-trial unit.We see no reason for departing from the unit agreedto by the parties.We find that all the respondent's production employees, includingporters,working foremen, and working foreladies, but excludingsupervisory officials and clerical or office employees, constitute a unitappropriate for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment., and that said unit insures to employees of therespondent the full benefit of their rights to self-organization and,to collective bargaining and otherwise. effectuates the policies ofthe Act.2.Representation by the Upioh of the majority in the appropriateunitThe complaint alleged that on October 7, 1937, and thereafter, therespondent refused to bargain collectively with the Union as theexclusive representative of the employees in the appropriate bar- DECISIONS AND ORDERS541gaining unit.According to the respondent's pay roll for October 4to October '8, 1937, it had 93 production employees. Since 3 of thesewere supervisory officials, there were 90 employees in the appropriateunit at that time.The respondent hired no additional employeesduring the remainder of 1937. The Union introduced in evidence 62membership application cards, each of which was signed by anemployee whose name appeared on the respondent's October 4 toOctober 8 pay roll.At the hearing the respondent did not challengethe genuineness of the signatures appearing on the cards.Each cardstated that the signer had been initiated into the Union during theelastweek of August 1937.Alfred Peabody, the union organizer,testified that the 62 employee-signers were members of the Union ingood standing in October 1937.Five additional employees on theOctober 4 to October 8 pay roll signed membership application cardswhich stated that they had,been initiated into the Union by October26, 1937.Thus by October 7, 1937, 62 of the 90 employees in the ap-propriate unit had designated the Union as their representative forcollective bargaining, and by October 26, 1937, 67 had done so.AfterNovember 1, 1937, conferences between the Union and the respondentceased.The respondent contends that on November 30, 1937, a majority, ofits employees revoked the authority of the Union to represent themand authorized the Employees Committee to act as their bargainingrepresentative.However, the record is clear that had it not been forthe unfair labor practices of the respondent, described below inSection III 3, in refusing to bargain collectively with the Union,in organizing and fostering the Employees Committee, and in per-silading, intimidating, and coercing its employees to join the Em-ployees Committee and leave the Union, the respondent's employeeswould -have remained' members of the Union.The unfair laborpractices of the respondent cannot operate to change the bargaining,representative previously selected by the' untrammelled will of themajority.2-We find` that on October 4, 1937, and at all times thereafter, theUnion was the duly designated representative of a. majority of theemployees in the appropriate unit, and, pursuant to Section 9 (a) ofthe 'Act, was' the exclusive representative of all the employees insuch unit'for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, or other conditions ofemployment:-'Matter of Bradford Dyeing Association (U. S. A.) (a Corporation)andTextileWork-ers'Organizing Committee of the C. I.0., 4 N. L R. B. 604;Matter of Somerset ShoeCompanyandUnited Shoe Workers of America,5 N. L., R. B. 486;'Matter of BurnsideSteelFoundry-CompanyandAmalgamated Association of Iron, Steel and Tin Workers,ofNorth America, Lodge No. 1719, 7N. L R. B. 714;Matter of Inland Steel CompanyandSteelWorkers Organizing Committee and Amalgamated Association of Iron, Steel, and TinWorkers of North America, Lodge Nos.64,1010, and 1101,9 N. L. R B. 783. 542NATIONAL LABOR, RELATIONS -BOARD3.The refusal to bargain collectively; and the Collective Bargain-ingCommittee of the Employees of American NumberingMachine CompanyIn the early spring of 1937 the respondent's employees organizeda union unaffiliated with any other labor organization, herein calledthe Independent Union, and elected Herbert Arthur Follett, anemployee, chairman.The members of the Independent Unionselected a shop committee composed of seven employees, includingFollett,William Keim, and William Herman Haake, who on June 9,1937, submitted written proposals regarding wages and hours of em-ployment to Benjamin B. Conrad, the respondent's president, and ata conference with Conrad on June 11, 1937, reached an oral agree-ment with him regarding these proposals.The respondent, in ac-cordance with the terms of this oral agreement, on June 14, 1937,gave a 10-per cent wage increase to all its employees.On July 15,1937, the respondent reduced the weekly hours of employmentthroughout its entire plant from 44 to 40.The reduction in wageswhich resulted as a consequence caused much dissatisfaction amongthe respondent's employees, many of whom, including Follett, Haake,and Keim, believed that the oral agreement between Conrad and theIndependent Union prohibited any reduction in hours of employ-ment until September 15, when the weekly hours were to be cut from44 to 40 without any decrease in wages.As a result of this feeling,the members of the Independent Union decided to affiliate with theAmerican Federation of Labor, and Follett arranged for AlfredPeabody, an organizer for the International Association of Machin-ists, to address them and explain that union's purpose.About thistime, in early August 1937, Conrad and Follett arranged for a secretballot, to be taken in the plant during working hours to determinerwhether the employees preferred the Independent Union or the In-ternationalAssociation ofMachinists.The vote was 57 to 25 infavor of the International Association of Machinists, hereinaftercalled the Union, and in the last week of August 62 employees wereinitiated into that Union.On September 23, 1937, the members oftheUnion elected Follett, Haake, Keim, Peter La, Barbera, andAdam Eger, all employees, as their collective bargaining committee,and on September 24, notified Conrad by letter of the election of thiscommittee for the purpose of collective bargaining.On October 7, 1937, Conrad met the members of this committee,together with Peabody, who showed Conrad the 62 signed member-ship application cards and presented him with a draft of a proposedcontract for discussion and negotiation.For approximately 3 hoursConrad, Peabody, and the committee members discussed the proposed DECISIONS AND ORDERS543contract paragraph by paragraph. Conrad at once agreed to certainprovisions, such as those regarding hours of employment.Other pro-visions were set aside for further discussion at a later date.Conradespecially objected to the provisions regarding a closed shop andseniority.Peabody consented to discuss these provisions at the nextconference, which it was agreed should be held on October 21, Con-rad requesting this 2-week interval in order to have time to studycarefully the proposed contract.A subcommittee was then selectedby the union bargaining committee to study the question of wageincreases and report on it at the next conference.Before the October7 conference ended Conrad informed Peabody that he would neversign an agreement with the Union name on it.On October 15, 1937, without any previous notice either to Peabodyor the members of the union committee, Conrad summoned all therespondent's employees to a meeting in the plant during workinghours and read aloud to them the contents of a printed statement,copies of which were distributed among the employees, concerningthe respondent's labor policies, which he had prepared. In this state-ment Conrad referred to Peabody as one who "claimed to representa , majority" of the employees and who had presented "impossible"demands to the respondent.The statement asserted that the em-ployees were free to join any union they wished, reiterated Conrad'srefusal either to agree to a closed shop or to sign a contract with anyunion, and suggested that the employees elect their own committeewith whom, in addition to each individual employee, Conrad wouldsign a contract.Conrad then gave to the assembled employees a formof a letter, which, he said, they could write him if they wished, in-forming him that they had chosen a committee as he had suggested.Immediately after Conrad left the meeting, Fred Boss, foreman ofthe hand-machine department, called several' employees by name andasked each to sign the form letter, criticized one Jacob Schlapp' whorefused to do so, and told Follett that the letter was a good thing tosign to avoid all trouble.Despite Boss' efforts, only a few employeesthen signed.Peabody, upon learning of the events of October 15,. telephonedConrad on October 16 and inquired if the committee meeting was stillto be held on October 21.Conrad replied that Peabody should meethim then, as previously arranged, for he would be ready for him bythat time.When Peabody reached the respondent's plant on October 21, hediscovered that Conrad, again without any previous notice to Pea-body or the union committee, had called a mass meeting of all therespondent's employees and wished to confer with Peabody in theirpresence.Conrad, who had arranged for stenographers to record the 544NATIONAL LABOR RELATIONS BOARDproceedings, in his opening speech discussed the proposed contractgiven him on October 7, paragraph by paragraph, adopting the sameposition regarding each provision as he had taken on October 7.Then Conrad stated that because the Union was not responsible andso could not prevent a strike or enforce an arbitration agreement, hecould not sign any contract with the Union; that if the employeeswished the Union to represent them, he would confer with the unionrepresentatives; and that, any contract he and the union representa-tives agreed upon would have to be signed by the employees indi-vidually and not by their representatives.After subsequent speechesby Peabody and Conrad, in which Conrad did not alter his positionas he had previously stated it, Conrad agreed to offer counterpro-posals, which he embodied in a proposed contract sent to Follett thenext day, October 22.The Union on October 26, considered Conrad'sproposals and voted to reject them.On November 1, 1937, when Conrad met the union committee andPeabody, Conrad was informed of the rejection of his proposed con-tract.Peabody then offered to negotiate further on the closed-shopissue, but insisted that the Union must sign any contract agreed upon.Conrad again refused to enter into a written agreement with theUnion and reiterated his statement that the contract must be signedonly by the individual employees and their committee.Conrad alsorefused to enter into an oral agreement with the Union.ThereuponPeabody and the union committee departed.No further attempts tobargain collectively were ever made by Conrad or the Union.On November 22, 1937, the Union filed with the Board's RegionalDirector charges of unfair labor practices against the respondent,and on November 30, Conrad again called a mass meeting in theplant during working hours of all the respondent's employees, and-in a short address suggested to them that they elect a committee toconfer with him regarding the proposed contract submitted by himto the Union on October 22, and subsequently rejected by the Union.Before he left the room, Conrad produced a paper which he statedthe employees could sign if they wished to act on his suggestion.This paper contained a notification to Conrad that the respondent'semployeeshadelected a committee as their representative for collec-tive bargaining and thereby revoked authority previously given any-one else to bargain for them. 'Foreman Fred Boss signed this paper,then called upon several employees by name to sign it, and when theyhesitated, told, them that Conrad would hear and know of their notsigning.After 66 employees had signed the paper, Boss supervisedthe election of 3 employees as members of the Employees Committee.The, three members of the Employees Committee-Louis Zarobinski, DECISIONS AND ORDERS545Josephine Medell, and Herbert E. Willey-without any, discussionwith each other of the proposed contract or their attitude toward it,immediately conferred with Conrad in his office for about 30 min-utes, during which they asked him no questions about the contractwhile he explained several provisions to them.They then signed thecontract in the identical form in which Conrad had drafted it.Atleast one of the three committee members, Miss Medell, had neverbefore read the contract.Willey did not like the contract but signedit in the hope of avoiding further labor trouble in the plant.BothWilley and Zarobinski testified that the failure of the Union andPeabody to obtain any contract induced them to adopt Conrad's sug-gestion of a bargaining committee and individual employment con-tracts.On December 1, the following day, 67 employees signed themaster contract which had the committee members' signatures on it,and each of the 67 employees also signed an identical individual con-tract of employment, which was given them while at work in theplant.Since November 30, 1937, the' Employees Committee has never meteither alone or with Conrad, has never attempted to organize therespondent's employees or present their grievances, or been activeas a committee in any manner whatsoever. One member of the com-mittee,Willey, voluntarily left the respondent's employ on December2, 1937, and there is no evidence that anyone was ever elected toreplace him.The respondent insists that it at all times bargained collectivelywith the Union, and that only when Conrad and Peabody were un-able to agree upon the closed-shop issue, were negotiations broken off,since further discussion would have been useless. - The evidence doesnot support the respondent's contention.Each time Conrad objectedto having a closed shop, Peabody affirmed his willingness to negotiatefurther on this issue.On November 1, negotiations were brokenoff by Peabody solely because Conrad would not change the positionhe had taken at the first conference on October 7, and persisted inhis refusal to sign a contract or make an oral agreement with theUnion.Conrad repeatedly stated that he would never enter into anoral or written agreement 3 with the Union; that he would enter intoawritten agreement with the respondent's individual employees;and that he would discuss only the terms of such a written agreementwith the Union as the representative of the respondent's employees.ItThe expression most frequently used by Conrad was that he would never "sign anagreement with the Union."However, when Conrad stated that he would not sign anagreement with the Union, Peabody asked him to enter into an oral agreement with theUnion.Conrad refused, stating that he preferred written to oral agreements, but wouldmake neither with the Union. 546NATIONAL LABOR RELATIONS BOARDInMatter of St. Joseph Stock Yards CompanyandAmalgamatedMeat Cutters and Butcher Workmen of North America, Local UnionNo. 159,4we said :That issue is precise : is the refusal by an employer to enterinto an agreement, oral or written, with the proper representa-fives of his employees after an understanding has been reachedon the terms of the agreement by discussion and negotiation, anunfair labor practice within the meaning of Section 8?We then discussed in detail the numerous decisions of the first Na-tional Labor Relations Board on this issue, and continued :... we can only conclude that the issue raised by the respondentmust be determined against it on the basis of authority andprecedent.But even if the issue be regarded asa de novomatter,we feel a similar conclusion is inescapable ...Such an attitude . . . is designed to thwart and slowly stifletheUnion by denying to it the fruits of achievement. .It isbased upon the knowledge that in time employees will growweary of an organization which cannot point to benefits thatare openly credited to its aggressiveness and vigilance and notto an employer's benevolence that on the surface may appeargenuine but in truth is forced upon the employer by the organi-zation.To many his unwillingness to enter into an agreementwith a labor organization may seem no more than a harmlesspalliative for the employer's pride and to amount only to a pettyrefusal to concede an unimportant point purely as a face-savingdevice.But the frequency with which the old Board was com-pelled to denounce such a policy on the part of employers indi-cates its potency as a device subtly calculated to lead todisintegration of an employee organization ...The respondent'spersistent adherence to the policy of not entering into agree-ments with labor organizations representing its employees mustbe regarded as an intentional and effective interference with theemployees' exercise of the rights guaranteed in Section 7 of theAct.The respondent, however, points out that although it refused toenter into any agreement with the Union as the representative of itsemployees, it was at all times willing to sign contracts with its indi-vidual employees, even if these contracts resulted from negotiationswith the Union. InMatter of Hopwood Retinning Company, inc.and Monarch Retinning Company, Inc.andMetal Polishers, Buffers,Platers and Helpers International Union Local No. 8, and Teamsters2 N. L. It. B. 39. 4DECISIONS AND ORDERS547Union, Local No. 584,5the Hopwood Company took that position, inits negotiations with the unions and we said :-'From its own admissions and' from the testimony as a whole:it is clear, that the Hopwood Company categorically refused to'bargain concerning any agreement with the Unions themselves,whether or not it involved a closed shop, and declared that it hada fixed policy precluding a contract with any union.Althoughit is not requisite to collective bargaining that an employer shouldreach an agreement as the result of such bargaining with therepresentatives of its employees, no bargaining can be- said totake place when the employer, as in this case, sets forth variou'sbars to the bargaining rights of employees guaranteed under theAct.It is clear that his statement that he would never sign acontract with the Union but would do so only with a committeeof his employees amounts to a stubborn refusal to bargain col-lectivelywith the representatives of his employees in an effortto reach an agreement.And inMatter of The Louisville Refining CompanyandInterna-tional Association, Oil Field, GasWell and Refinery Workers ofAmerica 6we said:An employer cannot under the Act refuse to recognize theduly designated representative of his employees for the purposesof contracting any more than for the purposes of negotiation.He must accept his employees' representatives as such through-out the entire process of collective bargaining.The refusal to enter into an agreement, oral or written, with alabor organization, although the labor organization may have negoti-ated the agreement, and the insistence that the individual employeesonly sign the agreement, inevitably weakens the labor organizationby depriving it of the credit for its achievements.Moreover, the evidence clearly shows that Conrad after October 7,although he continued to repeat this formula of willingness to negoti-ate but not to enter into an agreement with the Union, did not paymore than lip-service to its terms.On October 15 the respondent, inthe very midst of its negotiations with Peabody and the union com-mittee, ignored the chosen representatives of its employees and with-out the consent or knowledge of these representatives, attempted tonegotiate directly with its employees and suggested to them that54 N. L.R. B. 922,order enforced,as modified as to other issues, inHopwood RetinntngCompany,Inc. v. National Labor Relations Board,98 F.(2d) 97(C. C. A. 2d, 1938). SeealsoMatter of Federal Carton CorporationandNewYorkPrinting Pressman'sUnion No.51, 5 N. L. R. B 879.4 N. L. R.B. 844. a548NATIONAL LABOR RELATIONS BOARDthey adopt another method of organization for collective bargaining.On October 21 the respondent again attempted to negotiate directlywith its employees by compelling Peabody to meet with Conrad intheir presence without previously informing Peabody or obtaininghis consent.By these attempts to negotiate directly with its em-ployees, the respondent discredited the bargaining efforts of theUnion and tried to demonstrate to its employees the uselessness ofthe Union for the purposes of collective bargaining with the respond-ent.The respondent's conduct clearly shows not only that it wantedto sign a contract with its individual employees and not with theUnion, but also that it wanted to negotiate the terms of this contractwith them and not with they Union.A similar situation arose in theHopwoodcase T where the Hopwood Company, after conferring withthe union representatives sent out a letter to each employee requestinghim to sign an individual contract of employment.We condemnedthis practice as follows : ,It [the Hopwood Company] thus attempted to bargain withthe employees individually, although negotiations had been ini-tiated for collective bargaining.By its tactics the HopwoodCompany manifestly attempted. to destroy the Unions here in-volved as effective instruments of representation of its employees.Such action by itself constituted an unfair labor practice withinthe meaning of Section 8 (1) and (5) of the Act.The respondent contends that on and after November 30, the Unionceased to be the representative of a majority of the employees inthe appropriate unit and that the Employees Committee then becamethe representative.The suggestion and plan for such a committeeoriginated with the respondent, not with its employees; the respond-ent, not its employees who twice rejected it, sponsored this plan.On October 15 the respondent suggested to the employees that theyshould adopt the plan and indicated approval and sponsorship of it.Foreman Boss tried vainly to compel the employees to support it.On October 22, Conrad again offered this plan, only to have it againrejected by the employees.Finally, on November 30, for the thirdtime Conrad suggested and sponsored this plan, and after ForemanBoss again made threats to obtain employee approval for it, theemployees approved it and selected the Employees Committee, theelections for the Committee being held under the supervision of Boss.That this Employees Committee was the scheme of Conrad and notof the respondent's employees is shown by the fact.that the employeessigned the paper, drafted by Conrad, notifying the respondent ofthe election of the bargaining committeebeforethat committee hadever been elected by them. The respondent not only initiated,formed, sponsored, and supported the Employees Committee, but*Supra,footnote 5. DECISIONS AND ORDERS549,also later dominated it.The Committee did not bargain or negoti-ate with Conrad. Its members, one of whom had not even read thecontract, signed it 30 minutes after their election, exactly as Conradhad drafted it.The puppet nature of the Committee is furthershown by its complete failure to function in any way after signingthe contract.Its sole task and achievement was to sign the contract.The provisions of the contract itself show the servile nature of theEmployees Committee which signed it.The contract constitutes anindividual contract of employment, since it is expressly intended for-individual signature by the employees and was so signed. It pro-vides for certain increases in wages, for vacations with pay, and forhours of employment.The employees agree not to go out on strike-until November 30, 1942, and the respondent agrees not to lock outany of its employees during this time.The respondent reserves theright to lay off or discharge employees for "seasonal slackness,lack of orders, dearth of business, . . . repairs, renewal or altera-tion of plant and/or equipment."Under the contract's terms, em-ployees may join or not join a union as they desire,'but have no right"to demand a closed shop or a signed agreement by the Employerwith any union."The employees may have a union represent oradvise them in collective bargaining, and the employer may "hire ordischarge any Employee or Employees for any reason and regard-less of his or their affiliation or non-affiliation with any union," butthe employer "will not discharge Employees because of legitimateunion activities . . . "By the contract, it is "the intention of the.Employer that Employees be not unjustly discharged," but"the question as to the propriety of an Employee's discharge is inno event to be one for arbitration or mediation and . . . anyaction for reinstatement, if any, will be taken voluntarily by theEmployer if it deems such reinstatement advisable."The contractalso states that "all of the parties understand and agree that thepropositions and questions of a closed shop and signing of an agree-ment with any union are not and shall at no time be matters subjectto, or to be submitted to, arbitration."InMatter of Atlas Bag and Burlap Company, Inc.andMilton-Rosenberg, Organizer, BurlapceCotton Bag Workers Local UnionNo. 2469, affiliated with United Textile Workers Union,"and againin theHopwoodcase,9we considered substantially identical indi-vidual contracts of employment, and quoted with approval in the'Hopwoodcase the following language from theAtlascase :The contract deprives each employee who signs it of the rightto strike until November 1, 1940, of the right to demand recogni-tion of any union by the employer, and of the right to question,8 1 N L. R.B. 292.Supra,footnote 5.147541-39-vol 10-36 .150NATIONAL LABOR RELATIONS BOARDdischarges for any reason or no reason regardless of his affilia-tion or nonafliliation with any union.Despite the lip-servicerendered by the terms of the contract to the right of any em-ployee to join any union of his own choosing, the agreementdeprives each employee subscriber of the fundamental rightsinherent in union affiliation and activity-the right' to unionrecognition, which means the right to collective bargaining, theright to concerted activities for mutual aid or protection, whichis guaranteed to employees in Section 7 of the National LaborRelations Act, and the right to protest against the employer'sexercise of his most powerful anti-union weapon, discharge forunion affiliation or activity.It would be hard to devise a morepatently anti-union or "yellow dog" contract, or one more dis-couraging to membership in a labor organization.The main difference between the respondent's contract and the onecondemned in theAtlascase is that the respondent's contract, insteadof prohibiting any demand for union recognition, prohibits anydemand for a signed agreement with the union.As we have previ-ously pointed out herein, the making of an agreement with the unionisa vital and integral part of collective bargaining; the denial ofthe right to demand an agreement with the union is a denial of theright of collective bargaining.'°We find that on October 7, 1937, and at all times thereafter, therespondent has refused to bargain collectively with the Union as theing unit in respect to rates of pay, wages, hours of employment, andother conditions of employment.We find that the respondent has dominated and interfered withthe formation and administration of the Employees Committee andcontributed support to it.We find that the respondent, by the acts and conduct set forth inthe two preceding paragraphs and by other acts and conduct setforth above, has interfered with, coerced, and restrained its employeesin their right to self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposesof collective bargaining and other mutual aid and protection asguaranteed in Section 7 of the Act.B. The dischargesBetween November 5 and December 31, 1937, inclusive, the re-spondent laid off or discharged 31 employees listed on its October 410 SeeMatterof Federal Carton CorpooationandNewYorkPrinting Pressman'sUnionNo 51, 5 N. L.R. B. 879. DECISIONS AND ORDERS551to October 8, 1937, pay roll.The respondent asserted that a decreasein its business and in the available work at its plant made these lay-off s necessary, and that as soon as it had sufficient business to warrantan increase in its working force, it was willing to reinstate these 31employees.We accept the contention of the respondent that a de-crease in its business warranted the lay-off of 31 employees duringthis period, but the question remains whether or not the respondentin effecting this reduction in its working force selected for lay-off theemployees named in the complaint because of their union member-ship and activity.-Of the 16 individuals alleged in the complaint to have been dis-'criminatorily discharged, only 9 remain for our consideration, sincethe complaint was dismissed as to 7 at the hearing upon the motionof counsel for the Board.1.The engraving departmentIsabella Zilpah Reinhart.Reinhart was employed by the respond-ent from March 18, 1937, until December 31, 1937. She worked inthe engraving department, was considered very efficient by the factorysuperintendent,William Sanders, and had never received any com-plaints regarding her work.,She joined the Union in August 1937, but had never been an officerof it or prominent in its activities, although the foreman of the de-partment, Victor Guernier, knew that she was 1 of the 3 union mem-bers among the 11 employees in this department.During November and December 1937, the engraving departmentworked 30 hours a week, and each employee in turn was laid offfor a week. On December 31, 1937, the factory superintendent,William Sanders, informed Foreman Guernier that three employeeshad to be laid off for an indefinite period until business improved,and was told by Guernier that the three youngest employees in thedepartment would be laid off.Reinhart was the only employee inthe department hired in 1937 and received the lowest wage paidin the department.Carr and Wissner, neither of whom belongedto the Union, were, next to Reinhart, the junior employees in thedepartment.11These three were laid off by the respondent on De-cember 31, 1937.The following day the department was placedon a 40-hour week.The respondent offered no explanation of why it abandoned theweekly in favor of the indefinite lay-offs, or why it raised the work-ing hours from 30 to 40 a week immediately after the three lay-offs.We are of the opinion, however, that the evidence does hot supportu Except for Walters, who had been laid off on November 26, 1937,'and for Erickson,who, unlike the other employees in the department,was a hand instead of a machineengraver. 552NATIONAL LABOR RELATIONS BOARDthe allegations of the complaint that the respondent laid off Reinhartfor union membership or activity.The allegations of the complaintwith regard to the lay-off of Reinhart will be dismissed.2.The hand-machine departmentMary Madeline Elsasser.Elsasser was employed by the respondentfrom January 19, 1937, until November 5, 1937.She worked in thehand-machine department, and had never received any complaintsabout her work.Elsasser joined the Union in August 1937 and shortly thereafterher foreman, Fred Boss, saw her leaving a union meeting. She hadnever been an officer of the Union or prominent in its activities.All the 30 employees in this department, except the foremen, weremembers of the Union.On November 5, 1937, Elsasser and five other employees in thisdepartment were laid off indefinitely.She began her employmentwith the respondent in 1937, and was one of the junior employeesin the department, although she had slight seniority over five otheremployees there who began their employment in the same year.We are of the opinion that the evidence does not support the.allegations of the complaint that the respondent laid off Elsasserfor union membership or activity.The allegations of the complaintwith regard to the lay-off of Elsasser will be dismissed.WilliamHerman Haake.Haake first entered the respondent'semploy on November 8, 1923.Prior to January 2, 1934, Haake hadon five occasions been laid off for short periods due to slumps in therespondent's business.After January 2, 1934, he worked continu-ously in the hand-machine department as a second assembler untilhis lay-off on November 5, 1937.Haake had never received anycomplaints about his work, although his assistant foreman, Zaro-binski, testified that Haake was slower and not as efficient as thetwo other second assemblers in the department.These two othersecond assemblers were both senior to and higher paid than Haake.Haake, however, testified that he had worked on four differentmachines and could do and had done the work of several otheremployees in the department, to whom he was senior and who hadnot been laid off, including one first assembler, Carney, hired in1937, and one third assembler, Sarna.Haake was a member of the shop committee of the IndependentUnion.He joined the Union in August 1937, and was a member ofits bargaining committee.He collected union dues and told mem-bers about union meetings.Around November 5, 1937, the factory superintendent, WilliamSanders, notified Boss, the foreman of the department, that due to DECISIONS AND ORDERS553the decline in the respondent's business,some employees in the depart-ment had to be laid off.Sanders left the selection of the particularemployees to be laid off to Boss' discretion.A few minutes afterlearning of his lay-off on November 5, 1937, Haake asked Boss thereason therefor and Boss replied that he had nothing to say.Pre-viously Boss had often questioned Haake about what occurred atunion meetings and once toldhim that ifhe joined theA. F. of L.,Conradwould find someway to dischargehim.Boss alsotoldWalsh,another union member working in this department,that he would do-everythingto break up the Union.It must be remembered,also, thaton October 15 and November 30 Boss criticized and threatened em-ployeeswho didnot sign thepaper notifyingConrad of the electionof the Employees Committee.Boss did not testify at the hearing,and consequently,although therespondentstronglyassails the testi-mony of Haake, Walsh,and other witnessesregardingthe anti-unionremarks and activities of Boss,in the absence of any denial or ex-planation by Boss regarding these incidents,this testimony remainsunrefuted and unshaken.In view ofthe pronounced hostility of Bosstoward theUnion and its members,and his sponsorship of the Em-ployees Committee, the fact that Boss, alone,accordingtoWilliamSanders, selected Haake, one of the most active union members in thedepartment,for lay-off,is strong evidence that Haake was so selectedbecause of his union activity.Moreover,the five other employees, including Elsasser, who werelaid off in the department on November 5 with Haake, had,withoutexception,been first employed by the respondent in 1937.The sixother employees laid off in this department during the remainder ofthe year-one on November 26 and five on December 31-were, withthe exception of one(J.Walsh) who had been with the respondentsince 1933,all originally employed by the respondent in 1936 or 1937.The fact that Haake alone of all the 12 employees laid off in this de-partment, with one exception,was one who had worked for the re-spondent long before 1936 or 1937, points to the selection of Haakebecause-of his union activity.Not only was Haake senior by manyyears to all those laid off at the same time or after him, but also hewas senior to many employees in the department not laid off, in-cluding one first assembler,Carney, and one third assembler,Sarna,both hired in 1937, whose work Haake testified he could do and haddone.The respondent offered no explanation of why Haake was, withone exception, the only man in the department to be laid off who wasnot a comparatively new employee,or of why other employees, whosework Haake could do, were not laid off,despite his great seniorityover them. Such unexplained facts support the conclusion that Bossselected Haake for a lay-off because of Haake's union activity,as doesthe course of conduct pursued by the respondent at this time in re- 554NATIONALLABOR,RELATIONS,BOARDEmployees Committee.By laying off.Haake, one of the key unionmembers, the respondent weakenedthe Unionand paved the way forits next and successful attack on the Union on November 30.The respondent points out that Peter La Barbera,also a memberof the shop committee of the Independent Union and a member of the.bargainingcommittee of the Union,worked inthisdepartment andwas not laid off.However,bothHaake and Follett, the chairman ofboth of these committees,testified that La Barbera was not as activeas the other members of the committees in that he did not collect uniondues or tell members about union meetings.La Barbera also wassenior to Haake and was a drop cipher fitter-work so highly skilledand specializedthat hewould have been very difficult to replace iflaid off.We find that the respondent laid off Haake because of his unionmembership and activity.The respondent,by laying off Haake,.discriminated in regard to his hire and tenure of employment, there-by discouraging membership in a labor organization,and interfer-ing with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act.Haake desires to return to his former position in the employ ofthe respondent.He has had no regular employment since his lay-off-on November 5, 1937.3.The typographic departmentWilliamKeim.Keim entered the respondent's employ on Septtember 13, 1920.After having either quit or been laid off on two,occasions for short periods of time, he left the respondent's employon October 30, 1925.He returned to the respondent's employ on,December 10,1935, and from that time until his lay-off on Novem-ber 5, 1937,worked continuously in the typographic department.There had been no complaints about his work, and the factory su=perintendent.William Sanders, described Keim as a good to fairworker.On September 8, 1937,Keim received a 10-per cent increasein his wageswhich theother employees of the respondent did notobtain.Keim was a member of the shop committee of the IndependentUnion, and after having joined the Union in August 1937, he be-came a member of the union bargaining committee.On November 5, 1937,Keim was laid off by the assistant factorysuperintendent,Alfred Sanders, who told him that the lay-off wasprobably for a short time so that doubtless he soon could return.UntilNovember 5, 1937,therewere 47 employees in the typo-graphic department.On that day,five employees,including Keim, DECISIONS AND ORDERS555,were laid off.On November 12,four more employees were laid off;on December 31, six more were laid off.All 15 of those laid off wereunionmembers.Excluding the foremen,therewereseven em-ployees in the department who were not union members.Of theseseven, Keim was senior to and more highly paid than three.Keim,was also senior to all 15 of those laid off, and to 21 of the 32 em-ployees not laid off.The factory superintendent, William Sanders,testified that he discussed the proposed lay-offs in the departmentwith Alfred Sanders,the assistant superintendent;that he sug-gested to Alfred Sanders that Keim be laid off because certain otheremployees in the department whom he wished to keep in the re-spondent's employ because they did "special" work, of which therewas then none to be done, could do Keim's work. The respondentfailed to explain,however, why,if "special"workers were doing hisusual work,Keim was not allowed to do the work of the other em-ployees in the department who were not laid off and to whom he wassenior.Keim's great seniority over the other 15 employees who werelaid off makes his lay-off, coming, as it does, among the first of thelay-offs,appear unusual,and his seniority over most of those not laidoff strengthens this impression.Moreover, not only had there beenno complaints about his work, but only 2 months before his lay-offhe had received a special increase in wages.His very prominentactivity as a member of the Union, in conjunction with the abovefacts, leads us to conclude that it was this activity which caused therespondent to ignore his long employment with, and excellent workfor it, and to single him out as one of the first to be laid off. Inaddition,as we pointed out-in discussing the lay-off of Haake, thecourse of conduct pursued by the respondent at this time in regardto collective bargaining with the Union and the formation of the,Employees Committee must be considered.By laying off Keim, alsoa union'keyman, as well as Haake, the respondent further weakenedthe Union in preparation for the attack of November 30 upon it.The respondent points out that Adam Eger,a member of the Inde-pendent Union's shop committee and the union's bargaining com-mittee, as Keim was, worked in this department and was not laid off.As in the case of La Barbera in the hand-machine department, how--ever,Haake and Follett testified that Eger was not as active as theother committee members inthat he didnot. collect dues and tellmembers about the union meetings.Although junior to Keim, Egerwas one of the "special"workers, was paid a higher wage,and, ifdischarged,would have been difficult to replace.We find that the respondent laid off Keim because of his unionmembership and, activity.The respondent,by laying off Keim, dis-criminated in, regard to his hire and tenure of employment,therebydiscouraging membership in a labor organization,and interfering 556NATIONAL LABOR RELATIONS BOARDwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.Keim, who has not been elsewhere employed since his lay-off onNovember 5, desires to return to his former position in the employ ofthe respondent.John Hans Roschke.Roschke had worked continuously for therespondent since April 26, 1934.He first worked in the knuckle di-vision of the typographic department, was then transferred to thegear-division of the typographic department for a short time, andwas then sent back to the knuckle division when work decreased inthe gear division.A few months before his lay-off he was again sentto the gear division, where he remained until his lay-off.There isno evidence of any complaints regarding his work.Roschke joined the Union in August 1937, but had never been anofficer of it or prominent in its activities.On November 5, 1937, SuperintendentWilliam Sanders toldRoschke that he was being laid off temporarily for lack of work andgave him a letter of recommendation stating that this was the reasonfor his lay-off.William Sanders testified that he informed Blatz,foreman of the gear division where Roschke was then working, thatsomeone had to be laid off, and that Blatz suggested that Roschke beselected since he was the junior employee in the division and onlytemporarily there.Blatz did not testify at the hearing.Roschketestified that Blatz informed him, immediately after Sanders had laidhim off, that he, Blatz, was unaware that Roschke was to be laid off,that there was much work to be finished in the gear division, and thatRoschke had been foolish to join the Union because the lay-off waswhat Roschke "got" for joining.Even if Sanders' testimony beaccepted as true, it was Blatz, who, according to Sanders, suggestedthe lay-off of Roschke, and in the absence of any explanation fromBlatz as to whether the reason he allegedly gave Sanders or the rea-son he allegedly gave Roschke was the true cause for his suggestingRoschke's lay-off, we conclude that both reasons must have contrib-uted to Blatz's suggestion.Moreover, due to Blatz's non-appearanceat the hearing, Roschke's testimony is unrefuted and unshaken in re-gard to Blatz's remarks to Roschke.On the other hand, the courseof conduct pursued by the respondent at this time in regard to col-lective bargaining with the Union and the formation of the Em-ployees Committee, in the absence of any confirmation by Blatz ofSanders' testimony, casts serious doubt upon its truthfulness and,further, leads us to believe that Blatz told Roschke the true reason forhis lay-off, and that Sanders did not.William Sanders further testified that after his talk with Blatzregarding the lay-off of Roschke, he spoke to Gordon, foreman of theknuckle division, who told Sanders that he did not want to have DECISIONS AND ORDERS557Roschke return to this division because Lindeman, hired on June 25,.1937, to take,Roschke's place when the latter went to the gear di-vision, and paid 5 cents more per hour than Roschke, was a better-worker than Roschke.On the previous occasion when Roschke'liedbeen in the gear division and the work had decreased there, he hadbeen returned to the knuckle division.Even if Lindeman, over 2-years junior to Roschke and in the respondent's employ for lessthan 6 months, was so superior a workman to Roschke, about whosework there had never been any complaints, as to justify the retentionof Lindeman instead of Roschke in the knuckle division, the respond-ent has failed to explain why Roschke, who had shown his abilityto do more than one type of work, was not assigned to other work-in the typographic department where he was senior to at least 15^employees not then laid off.We find that the respondent laid off Roschke because of his unionmembership and activity.The respondent, by laying off Roschke,.discriminated in regard to his hire and tenure of employment,thereby discouraging membership in a labor organization, and inter-fering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Roschke, who is now employed elsewhere, does not desire to returnto-his former position in the employ of the respondent.Herbert Arthur Follett.Follett entered the respondent's employon October 6, 1920.Prior to 1924 he had been laid off once becauseof a slump in the respondent's business.He did not work for therespondent from 1924 until February 16, 1934.From that time untilhe was laid off on November 12, 1937, lie worked steadily in thetypographic department as one of the "special" workers.There is,no evidence of any complaints about his work.Follett was the chairman of the shop committee of the Independ-ent Union, and, after joining the Union in August 1937, lie becamethe chairman of the union bargaining committee.He was, conse-quently,,the leader of these labor organizations in the plant of therespondent.On September 30, 1937, Follett's hourly wage was raised from 72'to 77 cents.No other employee of the respondent then received anywage increase.The superintendent,William Sanders, told Follettto keep quiet about the wage increase because the other employeesmight accuse the respondent of trying to win Follett's favor by thusraising his wages.On November 12, 1937, William Sanders laid off-Follett, and when Follett asked for an explanation, told him that hewas not at liberty to say a word about it; that after things returnedto normal, they could have a talk, man to man; and that althoughFollett had been slated for better things, that was all over now.Ex-cept for Keim, Follett was senior to all the other 14 employees laid 558NATIONAL LABOR RELATIONS BOARDoff in this department between November 5 and December 31. LikeKeim, he was senior to 21 of the 32 employees not laid off.More-over, he was a "special" worker, and thus belonged to the group whom'illiam Sanders testified that he particularly desired not to lay off.Follett was senior to four of the seven other "special" workers, noneof whom were laid off, although one quit several weeks after Follett'sdischarge.The respondent offered no explanation why Follett, de-spite his seniority, and the fact that he had received a special wage-increase less than 2 months prior to his lay-off, was the only "special"worker to be laid off, or why Follett, if there was no "special" workto be done, was not given other work to do, as the other "special"workers in the department were. In view of Follett's leadership ofthe Union and the remarks of William Sanders to him when he waslaid off, the only explanation for thus singling out Follett alone of-the "special" workers for a lay-off appears to have been his unionactivity.The course of conduct pursued by the respondent at thistime in regard to collective bargaining with the Union and the forma-tion of the Employees Committee gives further support to this ex-planation.The lay-off of Follett, the leader of the Union, could notfail to weaken greatly the Union and contribute much to the successof the respondent's attack on the Union on November 30. The re-spondent again calls to our attention the fact that Adam Eger in thisdepartment was not laid off.Our discussion of Eger's case in con-nection with Keim's lay-off applies equally here.We find that the respondent laid off Follett because of his unionmembership and activity.The respondent, by laying off Follett,discriminated in regard to his hire and tenure of employment, therebydiscouragingmembership in a labor organization and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.Follett, who is now employed elsewhere, does not desire to returnto his former position in the employ of the respondent.Edward J. Kitt.Kitt entered the respondent's employ on August16, 1928.After having been laid off three times because of slumpsin the respondent's business, he worked steadily in the typographicdepartment from June 26, 1933, until he was laid off on November12, 1937.There is no evidence of any complaints regarding his work.Kitt joined the Union in August 1937, but had never been an officerof it or prominent in its activities.The factory superintendent, William Sanders, testified that when-he ordered the lay-off of some of the employees in the departmentbecause of the slump in the respondent's business, Kitt's foreman,Schuebel, suggested that Kitt be laid off because the younger em-ployees were much better workers and 'because Kitt's bad' breath DECISIONS AND ORDERS559annoyed Schuebel, who often worked with Kitt at the same bench.Kitt testified that some time prior to his lay-off Schuebel had assuredhim that he would be the last man in the department to be laid off,and that when Schuebel laid him off on November 12, 1937, Schuebelremarked that "they" were trying to break up "this affair," referringto the Union. Schuebel did not testify at the hearing.Even if San-.ders' testimony be accepted as true, it was Schuebel who, according toSanders, suggested the lay-off of Kitt, and in the absence of anyexplanation by Schuebel as to whether the reason he allegedly gaveSanders or the reason he allegedly gave Kitt was the true cause ofKitt's lay-off, we conclude that both reasons must have contributedtoKitt's lay-off.Moreover, clue to Schuebel's non-appearance at thehearing, 'Kitt's testimony is unrefuted and unshaken in regard toSchuebel's remarks to Kitt.On the other hand, the course of con-duct pursued by the respondent at this time in regard to collectivebargaining with the Union and the formation of the Employees Com-mittee, in the absence of any confirmation by Schuebel of Sanders'testimony, casts serious doubt upon its truthfulness and leads us tobelieveKitt's testimony rather than Sanders' and to conclude thatForeman Schuebel told Kitt the true reason for his lay-off. Moreover,there is no evidence of any complaints to Kitt regarding his work orhis breath.Kitt was senior not only to all six of the employees inthe department who were subsequently laid off on December 31, 1937,but also to at least six people, employed by the respondent in 1937in the department, who were not laid off. The respondent stressesthe fact that it did not regulate its lay-offs entirely by seniority, but-considered other factors, particularly the efficiency of the employee..Seniority, however, in the absence of any evidence of complaints-regarding the work of the employee, would seem to be an excellentindication of'the -worker's efficiency.The fact that 19 of the 31 em-ployees laid off between November 5 and December 31, 1937, hadentered the respondent's employ only in 1936 or 1937 confirms thisfact.Kitt's long and- excellent employment record with the respond-ent, coupled with Schuebel's remarks, leads us to conclude that Kittwas laid off for union activity.We find that the respondent laid off Kitt because of his unionmembership and activity.The respondent, by laying off Kitt, dis-criminated in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organization and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.Kitt, who has not been elsewhere employed since his lay-off onNovember 12, desires to return to his former position in the employof the respondent. 560NATIONAL LABOR RELATIONS BOARDJacob Schlapp.Schlapp entered the' respondent's employ on April26, 1934, and worked continuously in the typographic departmentuntil he was laid off on November,12, 1937.Schlapp joined the Union in August 1937, but had never been anofficer of it or prominent in its activities.A short time after Schlapp had joined the Union he was severelyreprimanded by the assistant superintendent, Alfred Sanders, for hismethod of using a micrometer. Schlapp felt that the reprimand wasundeserved and unduly severe, but there is no evidence that his unionmembership was the cause of this incident.On November 12, 1937,Foreman Goebel told Schlapp that because there was not much workto be done around the plant, Schlapp was being laid off. Schlappwas senior to several employees in the department who were not thenlaid off.We are of the opinion that the evidence does not support the allega-tions of the complaint that the respondent laid off Schlapp for unionmembership or activity.The allegations of the complaint with re-spect to the lay-off of Schlapp will be dismissed.Edward Ruter.Ruter entered the employ of the respondent onDecember 13, 1934.Except for a short lay-off caused by a decreasein the respondent's business, he worked steadily in the typographicdepartment until he was laid off on November 12, 1937. On December7, 1937, he returned to the employ of the respondent, but was laid offagain on December 31, 1937. There is no evidence of any complaintsregarding his work.Ruter joined the Union ' in August 1937, but had never been anofficer of it or prominent in its activities.The respondent asserted that on November 12 and December 31,.1937, Ruter was laid off because of the decrease in its business, andstated that, as it had reinstated him on December 7,-when there waswork at the plant for him to do, so it would again reemploy him assoon as there was work for him. Ruter was senior to several em-ployees in the department who were not laid off on December 31.We are of the opinion that the evidence does not support the allega-tions of the complaint that the respondent laid off Ruter, for unionmembership or activity.The allegations of the complaint with re-spect to the lay-off of Ruter will be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEUpon the whole record we find that the activities of the respondentset forth in Section III above, occurring in connection with the opera-tions of the respondent described in Section I above, have a closerintimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce. DECISIONS AND ORDERSV. THE REMEDY561We have found that the respondent has engaged in certain unfairlabor practices.We will, therefore, order it to cease and desist there-from and to take certain affirmative action designed to effectuate thepolicies of the Act and to restore,as nearly as possible,the situationthat existed prior to the commission of the unfair labor practices.We have found that the respondent dominated and interfered withthe formation and administration of the Employees Committee andcontributed support to it.Since the Employees Committee is iii-,capable of serving as a genuine representative of the respondent'semployees for the purposes of collective bargaining, we will, in orderto establish conditions necessary for the exercise of an unfetteredchoice of representatives by the employees, order the respondent towithdraw all recognition from the Employees Committee as a repre-sentative of the respondent's employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, and conditions of work,. and to-disestablish it as such representative.We have also found that theindividual contracts of employment signed by the employees are anti-union or "yellow-dog" contracts, discouraging membership in theUnion. In order to restore the status quo as it existed prior to the'execution of these illegal'contracts, and to enable the process of collec-tive bargaining to function, we will order the respondent to inform inwriting each employee who signed such a contract that the contractswere entered into pursuant to an unfair labor practice within themeaning of the Act, are void and of no effect, will therefore be dis-'continued as,a term or condition of employment,and will in no man-ner be enforced or attempted to be enforced.We have found that the,respondent has refused to bargain collec-we will order the respondent, upon request, to bargain collectivelywith the Union in respect to rates of pay, wages, hours of employment,and other conditions of employment,and, if an understanding isreached in any such matters, embody said understandingin an agree-ment with the Union, if requested to do so by the Union.We have found that the respondent engaged in unfair labor prac-tices in laying off William Herbert Haake, William Keim, HerbertArthur Follett, Edward J. Kitt, and John Hans Roschke. SinceFollett and Roselike, do not desire to return to their former positionsin the employ of the respondent, we will not order the respondent tooffer them reinstatement.We will, however, order the respondenttomake them whole for any loss of pay they have suffered by rea-son of their respective lay-offs by payment to each of them of a sumequal to the amount which he normally would haveearned as wages 562NATIONAL LABOR RELATIONS BOARDfrom the date of his discharge to the date of his obtaining regularemployment elsewhere, less his net earnings 12 during that period.We will order the respondent to offer reinstatement to Haake,Keim,.and Kitt and to make them whole for any loss of pay they havesuffered by reason of their respective lay-offs by payment to eachof them of a. sum equal to the amount which he normally would haveearned as wages from the date of his lay-off to the date of the offer-of reinstatement,less his net earnings 13 duringthat period.We have adopted the theory of the respondent that thelay-offs of-Reinhart,Elsasser,Schlapp, andRuterwere temporary, occasionedby a decrease in business and available work in the plant, and there--fore we will not order their reinstatement.However, in view ofthe respondent's unfair labor practices as set forth in Section III-above, there is grave danger that the respondent will not reemploythese four individuals even if their former or substantially equivalentpositions are open. In order toeffectuatethe policies of the Act,.we will require the respondent to place Reinhart,Elsasser,Schlapp,.and Ruter, for whom work was not available at the time of thehearing, upon a preferential list for employmentas it arises.14Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, District $ 15, and theCollectiveBargaining Committee of the Employees of AmericanNumbering Machine Company are labor organizations, within the-meaning of Section 2 (5) of the Act.2.All the respondent's production employees, including porters,working foremen, and working foreladies, but excluding supervisoryofficials and office or clerical employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.3.By virtue of Section 9 (a) of the Act, International Associa-tion of Machinists, District #15, having been selected as their rep-17By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatter-of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers Union, Local 2590,8 N. L R. B. 440. Monies receivedfor work performed on Federal, State,county,municipal,or other work-relief projects arenot deductible as "net earnings,"but, as provided below in the Order,shall be deductedand paid over to the appropriate fiscal agency of the Federal, State, county,or other gov-ernment or governments which supplied the funds for said work-relief projects.1s See footnote 12,supra. ,14Matter of American Manufacturing ConcernandLocal No. 6, Organized FurnitureWorkers, 7 N.L. R. B. 753;Matter of Benjamin Levine, doing business under the name and'style of Estellite Fixtures CompanyandInternational Brotherhood of Electrical Workers,Local Union No. 438,6 N. L. R. B. 400. DECISIONS AND ORDERS563;resentative by a majority of the employees in an appropriate unit,.was on October 4, 1937, and at all times thereafter has been, the ex-clusive representative of all the employees in such unit for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.4.By refusing to bargain collectively with International Associa-tion of Machinists, District #15, as the exclusive representative ofits employees in the appropriate unit, the respondent has engagedin and is engaging in unfair labor practices, within the meaningof Section 8 (5) of the Act.5.By dominating and interfering with the formation and admin-istration of the Collective Bargaining Committee of the Employees,of American Numbering Machine Company and by contributing support thereto, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.6.By discriminating in regard to the hire and tenure of employ-ment of William Herman Haake, William Keim, Herbert ArthurFollett, Edward J. Kitt, and John Hans Roschke, and thereby dis-couraging membership in the International-Association of Machinists,District#15, the respondent has engaged in and is engaging in anunfair labor practice, within the meaning of Section 8 (3) of theAct.7.By interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices; withinthe meaning of Section 8 (1) of the Act..8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.9.By laying off Isabella Zilpah Reinhart, Mary Madeline Elsasser,Jacob Schlapp, and Edward Ruter, the respondent has not engagedin an unfair labor practice, within the meaning of Section 8 (3) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, American Numbering Machine Company, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists, District #15, or any other labor organization of its em-ployees, by discharging or threatening to discharge, laying off, orrefusing to reinstate any of its employees or in any other manner dis- -564NATIONAL LABOR RELATIONS BOARD.criminating in regard to their hire or tenure of employment or anyterm or condition of their employment because of membership or,activity in connection with any such labor organization;(b)Refusing to bargain collectively with International Associa-tion of Machinists,District#15, as the exclusive representative ofall its production employees, including porters, working foremen,'and working foreladies,but excluding supervisory officials and office orclerical employees;(c)Recognizing the Collective Bargaining Committee of the Em-ployees of American Numbering Machine Company as the representa-tive of any of its employees for the purpose of dealing with therespondent concerning grievances,labor disputes,wages, rates ofpay, hours of employment,or conditions of work ;(d) In any manner dominating or interfering with the adminis-tration of the Collective Bargaining Committee of the Employeesof American Numbering Machine Company,or with the formation oradministration of any other labor organization of its employees, orcontributing support to the Collective Bargaining Committee of the-Employees of American Numbering, Machine Company;(e)Giving effect to its contracts of employment entered into withthe Collective Bargaining Committee of the Employees of AmericanNumbering Machine Company,and with its employees individually;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their.own choosing,and to engage in con-certed activities,for the purpose of collective bargaining or other-mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William Herman Haake, William Keim, and EdwardJ.Kitt, immediate and full reinstatement to their former positions,without prejudice to their seniority and other rights or privilegespreviously enjoyed by them;(b)Make wholeWilliamHerman Haake, William Keim, EdwardJ.Kitt,Herbert'Arthur Follett,and John Hans Roschke for any,-loss of pay they have suffered by reason of their discharges bypayment to each of them of a sum equal to the amount to that which'he normally would have earned as wages during the period fromthe date of his discharge to, in the case of Haake, Keim, and Kitt,the date of such offer of reinstatement,less his net earnings ".duringsaid period,and in the case of Follett and Roschke, the date of hisobtaining regular employment elsewhere, less his net earnings 18.15Seefootnote 12,supra DECISIONS AND ORDERS565during said period, deducting, however, from the amount otherwisedue,':to each of the said employees, monies received by said employeeduring said period for work performed upon Federal, State, county,municipal, or other work-relief projects; and pay over the amount,so deducted, to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(c)Place Isabella Zilpah Reinhart,Mary Madeline Elsasser,Jacob Schlapp, and Edward Ruter on a preferential list to be offeredemployment as it arises on the basis of seniority by classificationbefore any other persons are hired;(d)Upon request, bargain collectively with International Asso=ciation of Machinists, District #15, as the exclusive representativeof all its production employees, including porters, working foremen,and working foreladies, but excluding supervisory officials and officeor clerical employees, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and, if an under-standing is reached in any such matters, embody said understandingin an agreement with the International Association of Machinists,District #15, if requested to do so by said International Associationof Machinists, District #15;(e) -Withdraw all recognition from the Collective BargainingCommittee of the Employees of American Numbering Machine Com-pany as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work, and-completely disestablish the Collective Bargaining Committee of theEmployees of American Numbering Machine Company as suchrepresentative;(f)Personally inform in writing each and every one of its em-ployees who has entered into the individual contract of employmentin the form proposed by the American Numbering Machine Com-pany, as set forth in the findings of fact above, that such contractwas entered into pursuant to an unfair labor practice within themeaning of the National Labor Relations Act, is void and of no effect,will therefore be discontinued as a term or condition of employmentand will in no manner be enforced or attempted to be enforced;(g) Post immediately notices to its employees in conspicuous placesthroughout its plant stating: (1) that the respondent will cease anddesist as provided in paragraphs 1 (a), (b), (c), (d), (e), and (f) ofthis Order; (2) that the respondent's employees are free to become orremain members of International Association of Machinists, District#15, and that the respondent will not discriminate against anyemployee because of membership in that organization; (3) that the147541-39-vol 10--37 566NATIONAL LABOR RELATIONS BOARDrespondent,upon request, will bargain collectively with the Interna-tional Association of Machinists,District#15, as the exclusive repre-sentative of all its production employees,including porters,workingforemen, and working foreladies,but excluding supervisory officialsand office or clerical employees and if an understanding is reachedin any such matters, the respondent will embody said understandingin an agreementwith theInternational Association of Machinists,District#15, if requestedto do so bysaid International Associationof Machinists,District#15; (4)that the respondent has withdrawnall recognition from the Collective Bargaining Committee of the Em-ployees of American Numbering Machine Company as a representa-tive of its employees for the purpose of dealing with the respondentconcerning grievances,labor disputes,rates of pay,wages, hours ofemployment, or conditions of work and that the respondent has com-pletely disestablished it as such representative;and (5) that the indi-vidual contracts of employment which have been entered into withits employees are in violation of the National Labor Relations Act,are void and of no effect,and will no longer be offered,solicited,entered into,continued,enforced,or attempted to be enforced;(h)Maintain such notices for a period of at least sixty(60) con-secutive days from the date of posting;(i)Notify the Regional Director-for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be,and it hereby is,dismissed with respect to the lay-off of Isabella Zilpah Reinhart,Mary Madeline Elsasser, Jacob Schlapp,and Edward Ruter.